DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 7-8, with respect to the rejection(s) of claim(s) 1, 13 and 15 under 35 U.S.C. 103 have been fully considered and are at least partially persuasive. Rutledge does not disclose the add-on interface being arranged in the vehicle. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the current amendments. 
In response to Applicant's additional arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant argues that no single reference provides disclosure of an add-on interface between an add-on system and an internal vehicle system that converts signals from a second format to a first format, and then the system transmitting information from the add-on to an off-board communication unit in the first format. However, Rutledge discloses an add-on interface corresponding to interface module 100 that interfaces between an internal vehicle system comprising various components such as internal vehicle wiring 111 and an add-on system corresponding to aftermarket electronics 120. Rutledge also discloses the internal vehicle system transmitting information to an off-board communication unit corresponding to, for example, configuration system 604. Rutledge does not explicitly disclose the conversion from one format to another that enables the add-on system to function with the vehicle internal system. Marlowe discloses an add-on interface that is incorporated in the vehicle internal system that uses a first format [see Marlowe 0017, 0057, 0123, 0127]. Marlowe teaches that the add-on interface converts the first format to a second format useable by an add-on system [see Marlowe 0106-0112, 0128, 0133, 0136]. By modifying the add-on interface disclosed by Rutledge in the manner disclosed by Marlowe, the add-on interface converts signals between formats and transmits information in the first format to the off-board communication unit.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rutledge (US Patent Application Publication 2013/0332844) in view of Marlowe (US Patent Application Publication 2008/0247576).
Regarding claim 1, Rutledge discloses a method for transferring information to and/or from a vehicle, said vehicle (116) comprising at least one vehicle internal system (111); at least one add-on system (120), said add-on system being arranged in said vehicle after said vehicle is produced by a manufacturer [0036, 0040-0041]; and at least one vehicle internal communication unit (112, 114, 616) configured to communicate with at least one off-board vehicle external communication unit (118 or 604) [0041, 0075, as shown in Figures 1-2 and/or Figures 25-26];
wherein the method comprises: 
configuring an add-on-interface (100), said add-on interface being an interface between the at least one vehicle internal system and the at least one add-on system of said vehicle by defining at least a relationship between a first information format used by said at least one vehicle internal communication unit and a second information format used by said at least one add-on system [0044-0045]; and
transferring said information to and/or from said vehicle, using said at least one vehicle internal communication unit, said at least one off-board vehicle external communication unit, and said first information format [0007, 0040-0041, 0075]. 
Rutledge does not explicitly disclose converting using the configured add-on interface information between said first information format and said second information format. Rutledge does not disclose said add-on interface being arranged in said vehicle.
Marlowe discloses an add-on interface (20, 540, 630) of a vehicle being arranged in said vehicle [0017, 0057, 0123, 0127] as an interface between at least one vehicle internal system and at least one add-on system, the add-on interface defining at least a relationship between a first information format used by at least one vehicle internal communication unit (620, 615) and a second information format used by said at least one add-on system (635) [0106-0112, 0128]; and
converting, using the configured add-on interface, information between said first information format and said second information format [0128, 0133, 0136]. 
Marlowe teaches “A particular problem with integrating after-market audio and video systems with existing car stereo and video systems is that signals generated by both systems are in proprietary formats, and are not capable of being processed by the after-market system. Additionally, signals generated by the after-market system are also in a proprietary format that is not recognizable by the car stereo or video system. Thus, in order to integrate after-market systems with existing car stereo and video systems, it is necessary to convert signals between such systems” [0007]. Marlowe further teaches that arranging the add-on interface on the vehicle allows the interface to be incorporated into vehicle entertainment system components [0127], which reduces the number of components needed to integrate the add-on systems. Furthermore, Marlowe teaches that locating the interface inside the vehicle allows a user to operate add-on systems using the vehicle internal system with “plug and play” capability while providing the user a visual indication of the number of add-on systems that may be concurrently connected to the interface [0064]. 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the logic disclosed by Marlowe with the add-on interface disclosed by Rutledge in order to convert information between formats to allow integration of the after-market system with the existing vehicle stereo system disclosed by Rutledge. Furthermore, it would have been obvious to one skilled in the art to arrange the add-on interface in the vehicle disclosed by Rutledge according to the configuration disclosed by Marlowe because this configuration could simplify the system by reducing a number of components or introduce plug and play capability or provide a visual indication to the user on how many devices may be connected at any one time.
Regarding claim 2, Rutledge, as modified by Marlowe, discloses the method of claim 1 as discussed above. Rutledge further discloses said transferring said information from said at least one vehicle internal communication unit to said at least one off-board vehicle external communication unit on said first information format [0075, where for example the information is transmitted wirelessly to/from the configuration system as the off-board vehicle external communication unit]. Rutledge does not explicitly converting a relationship between said first information format and said second information format. 
Marlowe discloses wherein said converting comprises: 
receiving information on said second information format from at least one add-on system [0128, 0141]; and 
converting using the configured add-on interface said information to said first information format [0128, 0133, 0136]; and
said transferring comprises: 
transmitting said information from said at least one vehicle internal communication unit to said at least one vehicle external communication unit on said first information format [0069, 0126]. 
Marlowe teaches “A particular problem with integrating after-market audio and video systems with existing car stereo and video systems is that signals generated by both systems are in proprietary formats, and are not capable of being processed by the after-market system. Additionally, signals generated by the after-market system are also in a proprietary format that is not recognizable by the car stereo or video system. Thus, in order to integrate after-market systems with existing car stereo and video systems, it is necessary to convert signals between such systems” [0007]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the logic disclosed by Marlowe with the add-on interface disclosed by Rutledge for the reasons specified in reference to claim 1 above. 
Regarding claims 3-4, Rutledge further discloses wherein said configuring further at least comprises defining at least one trigger condition, said trigger condition indicating when said transmitting of said information should be performed [0069, 0074], 
wherein said defining of said trigger condition is related to one or more of: 
said at least one vehicle internal system and/or said at least one add-on system [0069, 0074]. 
Regarding claim 5, Rutledge, as modified by Marlowe, discloses the method of claim 3 as discussed above. Rutledge further discloses wherein said at least one trigger condition is defined based on input provided by one or more of: 
a final user of said vehicle [0076]; 
at least one other part than said manufacturer, said at least one other part providing said at least one add-on system [0076]; 
at least one other part than said manufacturer, said at least one other part having knowledge of said at least one add-on system [0076]; 
and/or said manufacturer [0073-0074].
Marlowe teaches that providing more than one of these functions, a so-called “dual input” capability,” allows operation with devices connected to either of the inputs of the device, or both [0064]. Allowing the relationship to be defined by the manufacturer allows “plug and play” mode capability, wherein any device is automatically detected, determined and automatically integrated into the existing vehicle system [0064]. This capability expands the range of devices available to the user that are operable with the vehicle system.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the logic disclosed by Marlowe with the add-on interface disclosed by Rutledge to expand the range of add-on devices available to the vehicle end-user that are operable with the vehicle system. 
Regarding claim 6, Rutledge further discloses wherein said transferring comprises: 
receiving information on said first information format from said at least one off-board external communication unit [0041-0043, 0076]; and
providing said information on said second information format to said at least one add-on system [0040, 0075]. 
Rutledge does not explicitly disclose converting, using the configured add-on interface, said information to said second information format. 
Marlowe discloses wherein said converting comprises: 
converting using the configured add-on interface said information to said second information format [0128, 0133, 0136].
Marlowe teaches “A particular problem with integrating after-market audio and video systems with existing car stereo and video systems is that signals generated by both systems are in proprietary formats, and are not capable of being processed by the after-market system. Additionally, signals generated by the after-market system are also in a proprietary format that is not recognizable by the car stereo or video system. Thus, in order to integrate after-market systems with existing car stereo and video systems, it is necessary to convert signals between such systems” [0007]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the logic disclosed by Marlowe with the add-on interface disclosed by Rutledge for the reasons specified in reference to claim 1 above.
	Regarding claim 7, Rutledge further discloses wherein said at least one off-board vehicle external communication unit is included in and/or is associated with one or more of: 
at least one web and/or internet related unit, at least one internet cloud related unit, at least one infrastructure unit, at least one external communication unit included in at least one other vehicle, at least one server, at least one database, at least one processor, and/or at least one computer [0041-0044, 0075-0076].
Regarding claims 8-9, Rutledge further discloses wherein said at least one vehicle internal communication unit is included in a control system network of said vehicle [0041]; and
said first information format is a format used by said control system network [0041], 
wherein said at least one add-on system is connected to an external control system network input of an interface control unit including said add-on interface [0041, 0076]. 
Regarding claim 10, Rutledge further discloses wherein said at least one vehicle internal communication unit is configured to communicate with said at least one off-board vehicle external communication unit using one or more of: a wireless communication standard connection, and/or a wired connection (112) [0042]. 
Regarding claim 11, Rutledge further discloses wherein said at least one add-on system is a system provided by at least one other part than said manufacturer of said vehicle [0002-0003]. 
Regarding claim 12, Rutledge, as modified by Marlowe, discloses the method of claim 1 as discussed above. Rutledge does not explicitly converting a relationship between said first information format and said second information format. 
Marlowe discloses defining said relationship between said first information format and said second information format is based on input provided by one or more of: 
a final user of said vehicle [0012, 0060]; 
at least one other part than said manufacturer, said at least one other part providing said at least one add-on system [0012]; 
at least one other part than said manufacturer, said at least one other part having knowledge of said at least one add-on system [0012]; 
and/or said manufacturer [0061].
Marlowe teaches that providing more than one of these functions, a so-called “dual input” capability,” allows operation with devices connected to either of the inputs of the device, or both [0064]. Allowing the relationship to be defined by the manufacturer allows “plug and play” mode capability, wherein any device is automatically detected, determined and automatically integrated into the existing vehicle system [0064]. This capability expands the range of devices available to the user that are operable with the vehicle system.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the logic disclosed by Marlowe with the add-on interface disclosed by Rutledge to expand the range of add-on devices available to the vehicle end-user that are operable with the vehicle system. 
Regarding claim 13, Rutledge discloses a computer program product comprising computer program code stored on a non-transitory computer-readable medium [0076-0078], said computer program product used for transferring information to and/or from a vehicle, said vehicle (116) comprising: at least one vehicle internal system (111); at least one add-on system (120), said add-on system being arranged in said vehicle after said vehicle is produced by a manufacturer [0036, 0040-0041]; and at least one vehicle internal communication unit (112, 114, 616) configured to communicate with at least one off-board vehicle external communication unit (118 or 604) [0041, 0075, as shown in Figures 1-2 and/or Figures 25-26], said computer program code comprising computer instructions to cause one or more control units to perform the following operations [0042, 0045]:
configuring an add-on-interface (100), said add-on interface being an interface between the at least one vehicle internal system and the at least one add-on system by defining at least a relationship between a first information format used by said at least one vehicle internal communication unit and a second information format used by said at least one add-on system [0044-0045]; and
transferring said information to and/or from said vehicle, using said at least one vehicle internal communication unit, said at least one off-board vehicle external communication unit, and said first information format [0007, 0040-0041, 0075]. 
Rutledge does not explicitly disclose converting using the configured add-on interface information between said first information format and said second information format. Rutledge does not disclose said add-on interface being arranged in said vehicle.
Marlowe discloses an add-on interface (20, 540, 630) of a vehicle being arranged in said vehicle [0017, 0057, 0123, 0127] as an interface between at least one vehicle internal system and at least one add-on system, the add-on interface defining at least a relationship between a first information format used by at least one vehicle internal communication unit (620, 615) and a second information format used by said at least one add-on system (635) [0106-0112, 0128]; and
converting, using the configured add-on interface, information between said first information format and said second information format [0128, 0133, 0136]. 
Marlowe teaches “A particular problem with integrating after-market audio and video systems with existing car stereo and video systems is that signals generated by both systems are in proprietary formats, and are not capable of being processed by the after-market system. Additionally, signals generated by the after-market system are also in a proprietary format that is not recognizable by the car stereo or video system. Thus, in order to integrate after-market systems with existing car stereo and video systems, it is necessary to convert signals between such systems” [0007]. Marlowe further teaches that arranging the add-on interface on the vehicle allows the interface to be incorporated into vehicle entertainment system components [0127], which reduces the number of components needed to integrate the add-on systems. Furthermore, Marlowe teaches that locating the interface inside the vehicle allows a user to operate add-on systems using the vehicle internal system with “plug and play” capability while providing the user a visual indication of the number of add-on systems that may be concurrently connected to the interface [0064]. 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the logic disclosed by Marlowe with the add-on interface disclosed by Rutledge in order to convert information between formats to allow integration of the after-market system with the existing vehicle stereo system disclosed by Rutledge. Furthermore, it would have been obvious to one skilled in the art to arrange the add-on interface in the vehicle disclosed by Rutledge according to the configuration disclosed by Marlowe because this configuration could simplify the system by reducing a number of components or introduce plug and play capability or provide a visual indication to the user on how many devices may be connected at any one time.
Regarding claim 15, Rutledge discloses a control unit configured to transfer information to and/or from a vehicle, said vehicle (116) comprising at least one vehicle internal system (111); at least one add-on system (120), said add-on system being arranged in said vehicle after said vehicle is produced by a manufacturer [0036, 0040-0041]; and at least one vehicle internal communication unit (112, 114, 616) configured to communicate with at least one off-board vehicle external communication unit (118 or 604) [0041, 0075, as shown in Figures 1-2 and/or Figures 25-26], said control unit configured to:
configure an add-on-interface (100), said add-on interface being an interface between the at least one vehicle internal system and at least one add-on system by defining at least a relationship between a first information format used by said at least one vehicle internal communication unit and a second information format used by said at least one add-on system [0044-0045]; and
transfer said information to and/or from said vehicle, using said at least one vehicle internal communication unit, said at least one off-board vehicle external communication unit, and said first information format [0007, 0040-0041, 0075]. 
Rutledge does not explicitly disclose converting using the configured add-on interface information between said first information format and said second information format. Rutledge does not disclose said add-on interface being arranged in said vehicle.
Marlowe discloses an add-on interface (20, 540, 630) of a vehicle being arranged in said vehicle [0017, 0057, 0123, 0127] as an interface between at least one vehicle internal system and at least one add-on system, the add-on interface defining at least a relationship between a first information format used by at least one vehicle internal communication unit (620, 615) and a second information format used by said at least one add-on system (635) [0106-0112, 0128]; and
converting, using the configured add-on interface, information between said first information format and said second information format [0128, 0133, 0136]. 
Marlowe teaches “A particular problem with integrating after-market audio and video systems with existing car stereo and video systems is that signals generated by both systems are in proprietary formats, and are not capable of being processed by the after-market system. Additionally, signals generated by the after-market system are also in a proprietary format that is not recognizable by the car stereo or video system. Thus, in order to integrate after-market systems with existing car stereo and video systems, it is necessary to convert signals between such systems” [0007]. Marlowe further teaches that arranging the add-on interface on the vehicle allows the interface to be incorporated into vehicle entertainment system components [0127], which reduces the number of components needed to integrate the add-on systems. Furthermore, Marlowe teaches that locating the interface inside the vehicle allows a user to operate add-on systems using the vehicle internal system with “plug and play” capability while providing the user a visual indication of the number of add-on systems that may be concurrently connected to the interface [0064]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the logic disclosed by Marlowe with the add-on interface disclosed by Rutledge in order to convert information between formats to allow integration of the after-market system with the existing vehicle stereo system disclosed by Rutledge. Furthermore, it would have been obvious to one skilled in the art to arrange the add-on interface in the vehicle disclosed by Rutledge according to the configuration disclosed by Marlowe because this configuration could simplify the system by reducing a number of components or introduce plug and play capability or provide a visual indication to the user on how many devices may be connected at any one time.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA CAMPBELL whose telephone number is (571) 272-8215.  The examiner can normally be reached on Monday - Friday 9:00 AM – 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSHUA CAMPBELL/
Examiner, Art Unit 3747


/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747